Citation Nr: 1709532	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  15-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for the residuals of a head injury, to include traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Steven Berenson, attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The Veteran initially claimed entitlement to service connection for depression.  There are diagnoses of several different psychiatric disorders contained in the record.  Claims for service connection for psychiatric disorders, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized this issue on appeal more generally.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Originally, the Veteran claimed entitlement to service connection for depression secondary to his service-connected hepatitis C.  Subsequently, he has advanced the claim that he developed a psychiatric disorder due to circumstances he experienced during service, which is a claim on a direct basis.  While a VA medical opinion was obtained regarding this issue, the opinion only addressed causation and not aggravation of the disability by the diagnosis of hepatitis C.  Therefore, another medical opinion is necessary.  

The Veteran claims that he incurred a head injury on October 13, 1996 during underway replenishment (UNREP) operations when he was stationed aboard the USS KITTY HAWK (CV 63).  He asserts that while manning a refueling station that he was struck by a large wave which threw him against the bulkhead and that he dropped on to a bollard and injured his head and face at that time.  He asserts that he incurred TBI at this time resulting in psychiatric symptoms which were manifested during service by discipline problems and were early symptoms of his current psychiatric disorders.  

Service personnel records presently of record confirm that the Veteran served in the Navy from November 1995 to August 2000.  A November 1996 Letter of Appreciation confirms that he was stationed aboard the USS KITTY HAWK (CV 63) as a seaman, SN, at that time.  This letter confirms that the Veteran was involved in solving a malfunction with the refueling probe at his station during UNREP operations on October 13, 1996.  However, the letter does not indicate that the Veteran was injured at this time as he claims.  The record also shows that the Veteran qualified to change career paths from seaman (SN), to hospitalman (HN) and that he left the ship and attended HN "A" school training in March 1998.  The Veteran's separation papers, DD 214, reveal that he was separated from service while stationed at a naval shore medical facility; he received a general discharge, with a discharge code of JKB indicating a civil court conviction.  The documents of record do not entirely corroborate the assertions advanced by the Veteran throughout the record.

The Veteran's service treatment records are of record, his entrance and separation examination reports are of record as are dental records spanning the Veteran's entire period of service.  A June 2000 service treatment record entry states that the Veteran's "health record was in his possession, has since been stolen; Replacement record made."  Based on this entry, the Board believes that all available service treatment records have been obtained.  

The Veteran asserts that he developed disciplinary problems as a result of his claimed TBI in October 1996.  This seems unlikely as he qualified to change his career path from SN to HN, and was reassigned from duty aboard a ship to shore based medical career training.  Nevertheless, evidence related to his performance and claimed discipline problems would be contained in his service personnel records which have not been obtained; this needs to be done.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

The Veteran has submitted copies of a VA radiology image dated October 9, 2013.  The Veteran's attorney asserts that these images are a "brain scan," while the Veteran has stated that he was told by the technician at the time the imaging was conducted that it revealed that he had multiple old facial bone fractures.  The copies appear to be of computed tomography (CT) examination of the Veteran's sinuses.  Narrative VA treatment notes dated that same day indicate chronic recurrent sinusitis and the X-ray and CT examinations were ordered.  It is unclear, what the actual CT images show; also VA treatment records dated in March 2013 indicated that the possibility of a TBI was being considered.  No Compensation and Pension examination for TBI has been conducted, this must be done.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Obtain a complete copy of the Veteran's service personnel records. All attempts to secure this evidence must be documented in the claims file.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including all treatment providers he has seen during the course of this appeal. 

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment or other sources. 

All attempts to secure this evidence must be documented in the claims file. 

3.  Schedule the Veteran for the appropriate examination to determine if he has the residuals of TBI.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner.  

Either the examiner, or a physician of appropriate expertise should review the October 9, 2013 VA radiology images of the Veteran's skull and/or corresponding reports and indicate if there is evidence supporting a finding of residuals of skull or facial bone fractures.  

After full examination, appropriate testing, a review of the evidence of record, and with consideration of the Veteran's statements, the examination report should indicate if the Veteran has a current diagnosis of any residuals of TBI, and whether it is at least as likely as not (a probability of 50 percent of greater) that any such diagnosed disorder is related to the Veteran's active duty service or any injury sustained therein.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  Schedule the Veteran for the appropriate examination for his claimed psychiatric disorder.  The Veteran's claims file must be made available to and reviewed by the examiner. 

Based on the clinical examination, a review of the evidence of record (including post-service VA treatment records showing diagnoses of psychiatric disorder)  and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that any currently diagnosed psychiatric disorder is:  

(a) incurred or aggravated during the Veteran's military service; or

(b) caused or aggravated (permanently worsened) by his service-connected hepatitis C.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

